DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, directed to claims 1-18, in the reply filed on December 29, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first conductive body; second conductive body; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  In particular, the claims refer to a “first conductive body” and a “second conductive body” and depends from a previous claim including descriptions of the conductive electrodes.  However, it is unclear if the conductive bodies are comprising the previously described trace, electrodes, and piezoelectric layers, or if the conductive body is a separate element exclusive of the previously referenced elements.  Clarification and correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-10, 12-13, and 16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2009/0026887 (“Fujii”).
Claim 1
Fujii discloses a piezoelectric actuator, comprising: a vibration plate (vibration plate 11); a first piezoelectric body disposed on the vibration plate (first piezoelectric body 13); a second piezoelectric body disposed on the first piezoelectric body at a side opposite to the vibration plate in a thickness direction of the vibration plate (second piezoelectric body 14); a first electrode disposed on a first surface, of the first piezoelectric body, facing the vibration plate in the thickness direction (first electrode 21); a second electrode disposed on a second surface of the second piezoelectric body and overlapping with the first electrode in the thickness direction (second electrode 23), the second surface of the second piezoelectric body being at an opposite side of the first piezoelectric body in the thickness direction (Fig. 1); an intermediate electrode disposed on an intermediate surface of the first piezoelectric body and overlapping in the thickness direction with the first and second electrodes, the intermediate surface of the first piezoelectric body facing the second piezoelectric body in the thickness direction (intermediate electrode 22); an intermediate trace connected to the intermediate electrode on the intermediate surface and drawn out to one side in a first direction, which is orthogonal to the thickness direction, beyond the first piezoelectric body and the second piezoelectric body (Fig. 1, electrodes extend to an outer edge to drive circuit); a first trace overlapping with the intermediate trace in the thickness direction at a position at the one side in the first direction with respect to the first piezoelectric body and the second piezoelectric body, and being conducted with the   

Claim 2
Fujii discloses the piezoelectric actuator according to claim 1, wherein a length of the first piezoelectric body in the first direction is longer than a length of the first piezoelectric body in a second direction orthogonal to the thickness direction and the first direction, and 33a length of the second piezoelectric body in the first direction is longer than a length of the second piezoelectric body in the second direction (Fig. 9).  

Claim 3
Fujii discloses the piezoelectric actuator according to claim 1, wherein the first electrode and the second electrode are constant potential electrodes kept at a predefined electrical potential, and the intermediate electrode is a driving electrode of which electrical potential is switchable (paragraphs [0083]).  

Claim 4
Fujii discloses the piezoelectric actuator according to claim 1, wherein the first trace is drawn out from a position included in the first surface and overlapping with the first piezoelectric body in the thickness direction to the one side in the first direction beyond the first piezoelectric body and the second piezoelectric body, the first trace overlapping with the 

Claim 8
Fujii discloses the piezoelectric actuator according to claim 1, further comprising: a third trace disposed on the first surface and connected to the first electrode; a fourth trace disposed on the second surface and connected to the second electrode, wherein the third trace is drawn out from the first electrode to the other side in the first direction, and the fourth trace is drawn out from the second electrode to the other side in the first direction (Fig. 9).  

Claim 9
Fujii discloses the piezoelectric actuator according to claim 1, wherein both ends of the second piezoelectric body in the second direction are positioned between both ends of the first piezoelectric body in the second direction (Fig. 1).  

Claim 10
Fujii discloses the piezoelectric actuator according to claim 1, wherein a length of the second piezoelectric body in the second direction is longer than a length of the first piezoelectric body in the second direction, and the second piezoelectric body covers both end surfaces of the first piezoelectric body in the second direction (Fig. 9).  

Claim 12
Fujii discloses the piezoelectric actuator according to claim 1, wherein the second piezoelectric body extends in the first direction to an end at the one side of the first piezoelectric body (Fig. 9).  

Claim 13
Fujii discloses the piezoelectric actuator according to claim 12, wherein a length of the second piezoelectric body in the first direction is longer than a length of the first piezoelectric body in the first direction, and the second piezoelectric body covers both end surfaces of the first piezoelectric body in the first direction (Fig. 1).  

Claim 16
Fujii discloses the piezoelectric actuator according to claim 1, wherein an end, of the first trace, at a side of the first electrode in the first direction overlaps with the first piezoelectric body in the thickness direction (Fig. 9).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2009/0026887 (“Fujii”).
Claim 15
Fujii discloses the piezoelectric actuator according to claim 1.
Fujii does not appear to explicitly disclose wherein a length of the intermediate trace in the second direction is longer than a length of the first trace in the second direction, and both ends of the first trace in the second direction are positioned 36between both ends of the intermediate trace in the second direction, and a length of the second trace in the second direction is longer than a length of the intermediate trace in the second direction, and both ends of the intermediate trace in the second direction are positioned between both ends of the second trace in the second direction.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted a length of the intermediate trace such that a length of the intermediate trace in the second direction is longer than a length of the first trace in the second direction, and both ends of the first trace in the second direction are positioned 36between both ends of the intermediate trace in the second direction, and a length of the second trace in the second direction is longer than a length of the intermediate trace in the second direction, and both ends of the intermediate trace in the second direction are positioned between both ends of the second trace in the second direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the length of the intermediate electrode in order to optimize the desired resistivity of the electrodes.

Claim 17
Fujii discloses the piezoelectric actuator according to claim 1.
Fujii does not appear to explicitly disclose wherein a length of the intermediate electrode in the thickness direction is shorter than a length of each of the first electrode and the second electrode in the thickness direction.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted a length of the intermediate electrode such that the thickness direction is shorter than a length of each of the first electrode and the second electrode in the thickness direction, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the length of the intermediate electrode in order to optimize the desired resistivity of the electrodes.

Claim 18
Fujii discloses the piezoelectric actuator according to claim 1.
Fujii does not appear to explicitly disclose wherein lengths in the thickness direction of each of the first electrode, the second electrode, the intermediate electrode, the intermediate trace, the first trace, and the second trace are not less than 0.05 µm and not more than 0.2 µm.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the lengths in the thickness directions of each of the electrodes such that the lengths in the thickness direction of each of the first electrode, the second electrode, the intermediate electrode, the intermediate trace, the first trace, and the second trace are not less than 0.05 µm and not more than 0.2 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the length of the intermediate electrode in order to optimize the desired resistivity of the electrodes.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2009/0026887 (“Fujii”) in view of U.S. Patent Pub. 2009/0244214 (“Fujita”).
Claim 11
Fujii discloses the piezoelectric actuator according to claim 10, wherein each of the first piezoelectric body and the second piezoelectric body has a plurality of piezoelectric thin films laminated; a lamination boundary between the piezoelectric thin films of the first piezoelectric body extends in the second direction (paragraph [0054]).
	Fujii does not appear to explicitly disclose wherein in a lamination boundary between the piezoelectric thin films of the second piezoelectric body, a portion covering a surface, of the first piezoelectric body, at an 35opposite side of the vibration plate extends in the second direction; and a portion covering an end surface, of the first piezoelectric body, in the second direction is inclined to the second direction so that a portion closer to an inside of the first piezoelectric layer in the second direction is further away from the vibration plate in the thickness direction.  
	Fujita discloses a piezoelectric actuator ejection head including a sloped surface of the piezoelectric actuator edge (paragraph [0010], Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a sloped surface of the edge of the piezoelectric actuator, such that in a lamination boundary between the piezoelectric thin films of the second piezoelectric body, a portion covering a surface, of the first piezoelectric body, at an Fujita, into the device of Fujii, for the purpose of increasing a displacement amount in response to the driving signal (Fujita, paragraph [0010]).  

Claim 14
Fujii discloses the piezoelectric actuator according to claim 13, wherein each of the first piezoelectric body and the second piezoelectric body has a plurality of piezoelectric thin films laminated; a lamination boundary between the piezoelectric thin films of the first piezoelectric body extends in the first direction (paragraph [0054])
Fujii does not appear to explicitly disclose wherein in a lamination boundary between the piezoelectric thin films of the second piezoelectric body, a portion covering a surface, of the first piezoelectric body, at an opposite side of the vibration plate extends in the first direction; and a portion covering an end surface, of the first piezoelectric body, in the first direction is inclined to the first direction so that a portion closer to an inside of the first piezoelectric layer in the first direction is further away from the vibration plate in the thickness direction.  
Fujita discloses a piezoelectric actuator ejection head including a sloped surface of the piezoelectric actuator edge (paragraph [0010], Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a sloped surface of the edge of the piezoelectric actuator, such that a lamination boundary between the piezoelectric thin films of the second piezoelectric body, a portion covering a surface, of the first piezoelectric body, at an Fujita, into the device of Fujii, for the purpose of increasing a displacement amount in response to the driving signal (Fujita, paragraph [0010]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/ERICA S LIN/Primary Examiner, Art Unit 2853